Citation Nr: 0947684	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  97-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability as a result of abdominal 
surgeries performed at the Decatur VA Medical Center between 
April 1991 and July 1991.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 1998, February 2005, and 
September 2005, the Board remanded the appeal for additional 
development.  In April 2005, the Veteran testified at a video 
hearing before the undersigned.

Next, the Board notes that the September 2005 remand referred 
to the RO for appropriate action the Veteran's claim of 
entitlement to service connection for disabilities of the 
gastrointestinal tract secondary to retained shell fragments.  
However, no subsequent action has yet to be taken by the RO 
as to this claim.  Therefore, it is once again referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
shows that the Veteran suffered an injury in the form of 
incisional hernias as a result of abdominal surgeries 
performed at the Decatur VA Medical Center between April 1991 
and July 1991, that the injury is not the result of his own 
willful misconduct, and the injury results in his having 
additional disability in the form of a heightened risk of 
bowel strangulation. 

2.  The preponderance of the competent and credible evidence 
is against finding that a right hip disability was present 
in-service, arthritis of the right hip manifested itself to a 
compensable degree in the first post-service year, that a 
right hip disability is related to service including the 
Veteran's combat injuries while serving in the Republic of 
Vietnam, or that a right hip disability was caused or 
aggravated by a service connected disability.

3.  The preponderance of the competent and credible evidence 
is against finding that a left hip disability was present in-
service, arthritis of the left hip manifested itself to a 
compensable degree in the first post-service year, that a 
left hip disability is related to service including the 
Veteran's combat injuries while serving in the Republic of 
Vietnam, or that a left hip disability was caused or 
aggravated by a service connected disability.

4.  The preponderance of the competent and credible evidence 
is against finding that a knee disability was present in-
service, arthritis of either knee manifested itself to a 
compensable degree in the first post-service year, that a 
knee disability is related to service including the Veteran's 
combat injuries while serving in the Republic of Vietnam, or 
that a knee disability was caused or aggravated by a service 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for incisional hernias as a result of abdominal surgeries 
performed at the Decatur VA Medical Center performed between 
April 1991 and July 1991 have been met.  38 U.S.C.A. §§ 1151 
(West 1991); 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.358, 3.800 (1996); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2008). 

2.  A right hip disability was not incurred or aggravated 
during military service, arthritis of the right hip may not 
be presumed to have been so incurred, and a right hip 
disability was not caused or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  A left hip disability was not incurred or aggravated 
during military service, arthritis of the left hip may not be 
presumed to have been so incurred, and a left hip disability 
was not caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

4.  Bilateral knee disabilities were not incurred or 
aggravated during military service, arthritis of either knee 
may not be presumed to have been so incurred, and bilateral 
knee disabilities were not caused or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The 38 U.S.C.A. § 1151 Claim

As to the 38 U.S.C.A. § 1151 claim, the Board first notes 
that the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, given the 
fully favorable decision contained herein, the Board finds 
that a discussion of the VCAA is unnecessary as to this issue 
because any deficiency in the timing or content of such 
notice would constitute harmless error.  To whatever extent 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
§ 1151 compensation, e.g., as to potential downstream issues 
such as a disability rating and an effective date, the Board 
finds that the RO will address any applicable downstream 
issues when effectuating the award and therefore any failure 
to provide this notice at this junction cannot prejudice the 
claimant because he will be free to appeal any finding by the 
RO regarding a disability rating and effective date.

As to the merits of the claim, the Veteran and his 
representative assert that the claimant's abdominal surgeries 
performed at VA between April 1991 and July 1991 caused 
additional disability and therefore warrant compensation 
under 38 U.S.C.A. § 1151.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

In this regard, the Board notes that the provisions of 
38 U.S.C.A. § 1151 have been amended since the Veteran filed 
his claim in November 1994.  However, the amendments were 
made applicable only to claims filed on or after October 1, 
1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999).  Claims filed prior to October 1, 1997, are to be 
adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The version of 38 U.S.C.A. 
§ 1151 in effect when the Veteran filed his claim provided, 
in pertinent part:

[w]here any veteran shall have suffered 
an injury, or an aggravation of an 
injury, as the result of hospitalization, 
medical or surgical treatment, or the 
pursuit of a course of vocational 
rehabilitation under chapter 31 of this 
title, awarded under any of the laws 
administered by the Secretary, or as the 
result of having submitted to an 
examination under any such law, and not 
the result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, . . . [§ 1151 benefits] . . . 
shall be awarded in the same manner as if 
such disability, aggravation, or death 
were service-connected. 

38 U.S.C.A. § 1151 (West 1991); see also 38 C.F.R. § 3.358 
(1996).

In this regard, under the pre-October 1997 version of 38 
U.S.C.A. § 351/§ 1151, which is applicable here, the Supreme 
Court invalidated that aspect of 38 C.F.R. § 3.358 that 
required a showing of fault by the VA.  See Brown v. Gardner, 
115 S.Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), 
aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the 
February 2009 VA gastrointestinal examiner reported that 
examination of the Veteran disclosed an "[i]ncisional hernia 
with bowel lops felt evidently."  Thereafter, after a review 
of the record on appeal and examination of the Veteran, the 
examiner opined as follows:

Complicated medical/surgical course due 
to an episode of diverticulilitis.  There 
is no indication (unlikely) from the 
record and physical examination that the 
required surgeries have resulted in long 
term disabilities from a 
gastroenterological standpoint.  This is 
except for the incisional hernia[s] which 
are asymptomatic at this time.  Their 
(hernias) occurrence is not uncommon 
after multiple abdominal surgeries.  I 
have discussed with [the Veteran] the 
fact that the hernias place him at risk 
of bowel strangulation and as such have 
recommended that he be mindful of any 
increase in pain level in his abdomen.  
[Emphasis added] 

While an August 1999 VA examiner opined that the Veteran did 
not have a current disability related to his diverticulitis, 
neither that opinion nor any other opinion found in the 
record contradicts the February 2009 VA examiner's opinion.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Moreover, the Board 
finds that February 2009 examiner's opinion, which both notes 
that the surgeries at VA resulted in no long term 
disabilities from a gastroenterological standpoint "except 
for the incisional hernia[s]" and the fact that the 
"hernias place [the Veteran] at risk of bowel 
strangulation," when given their plain and everyday meaning 
constitute medical evidence that the surgeries performed at 
the Decatur VA Medical Center between April 1991 and July 
1991 caused an "injury" (i.e., the chronic incisional 
hernias) and caused an additional disability (i.e., a 
heightened risk of bowel strangulation) as defined by old 
38 U.S.C.A. § 1151.  See also 38 C.F.R. § 3.358.

The fact that the Veteran's incisional hernias are currently 
asymptomatic does not mean that service connection is not 
warranted.  The manifestations of a condition go more to 
assigning a disability rating than to existence.  

Therefore, the Board finds that the preponderance of the 
competent and credible evidence shows that the Veteran 
suffered an injury in the form of incisional hernias as the 
result of abdominal surgeries performed at the Decatur VA 
Medical Center between April 1991 and July 1991 and the 
incisional hernias are additional disability.  Accordingly, 
since the record is also negative for any evidence that the 
injury is the result of the Veteran's own willful misconduct, 
the Board finds that service connection for these incisional 
hernias is warranted under 38 U.S.C.A. § 1151.

The appeal is granted.

The Service Connection Claims

As to the claims of service connection for hip and knee 
disabilities, as reported above, the VCAA describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Moreover, under 38 U.S.C.A. § 5102 VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that written notice provided in January 
2004 and December 2008 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations 
governing the assignment of disability ratings and effective 
dates as required by the Court in Dingess, supra. 


While the above notice was not provided prior to the initial 
adjudication of the claims in July 1996, the Board finds that 
providing the Veteran with this adequate notice followed by a 
readjudication of the claim in the June 2009 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the July 1996 rating 
decision, the September 1997 statement of the case, and the 
July 2000 and June 2009 supplemental statements of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, 
there can be no prejudice to the Veteran due to a lack of 
adequate 338 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available service and post-
service medical records including his records on file with 
the Social Security Administration (SSA).  The record also 
shows that the Veteran was afforded a VA examination in 
connection with his claims in August 1999.  Moreover, the 
Board finds that this examination adequate to adjudicate the 
appeal because the examiner provided a medical opinion as to 
the origins or etiology of the Veteran's disabilities after a 
review of the record on appeal and an examination of the 
claim as well as provided a rationale for the opinion.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet App 303 
(2007).  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As to the merits of the claims, the Veteran and his 
representative assert that his hip and knee disabilities were 
either caused in the same Claymore mine explosion that caused 
his other service connected shell fragment wounds or were 
caused or aggravated by his already service connected 
disabilities.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

Additionally, the law provides that in the case of any 
Veteran who engaged in combat with the enemy the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the record shows that the Veteran served in 
the Republic of Vietnam and in November 1968 was injured when 
he was struck from shell fragments from an enemy claymore 
mine.  While the service treatment records do not 
specifically report that he sustained shell fragment wounds 
to the hips and knees, they do document the fact that he 
sustained multiple shell fragment wounds to both lower 
extremities.  Moreover, post-service x-rays of the hips 
and/or knees dated in August 1999 and February 2004 revealed 
small metal fragments being retained in the hips and/or 
knees.  Furthermore, not only are the Veteran's claims of 
having sustained shell fragment wounds to the hips and knees 
consistent with his service in the Republic of Vietnam but 
the Board finds that he is both competent and credible to 
report on the fact that he felt pain in these areas after he 
was struck by shell fragments while in combat in the Republic 
of Vietnam.  38 U.S.C.A. § 1154; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Lastly, the Board notes that the 
record shows that the Veteran is already service connected 
for the scars caused by the shell fragment wounds to his 
lower extremities.  Therefore, the Board will concede that he 
sustained shell fragment wounds to his hips and knees while 
on active duty.  

However, service treatment records, including the February 
1970 separation examination, are negative for complaints, 
diagnoses, or treatment for a chronic hip and/or knee 
disability.  Therefore, entitlement to service connection for 
bilateral hip and knee disabilities based on in-service 
incurrence must be denied despite the fact that the Veteran 
is a combat Veteran and sustained shell fragment wounds to 
the lower extremities while in combat in the Republic of 
Vietnam.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1970 and first 
being diagnosed with right hip arthritis in 1990, with a hip 
replacement in 1992 (see Habersham County Medical Center hip 
x-ray dated in January 1990; VA treatment records dated in 
July 1992), left hip arthritis in 1992 (see VA treatment 
record dated in November 1992), right knee arthritis in 1984 
(see treatment records from T. N. Lumsden, M.D., dated from 
April 1984 to October 1984), and left knee arthritis in 1995 
(see treatment records from Blue Ridge Medical Ass., dated 
from March 1995 to April 1995) to be compelling evidence 
against finding continuity.  Put another way, the at least 
fourteen year gap between the Veteran's discharge from active 
duty and the first evidence of a hip and/or knee problem 
weighs heavily against his claims.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with hip and knee 
pain and limitation of motion since service.  See Buchanan, 
supra; Jandreau, supra; Charles, supra.  However, upon review 
of the claims folder, the Board finds that the Veteran's 
assertions that he has had hip and knee problems since being 
wounded in-service are not credible.  In this regard, his 
claim of having problems with hip and knee pain and/or 
limitation of motion since active duty is contrary to what is 
found in the in-service and post-service medical records 
including the February 1970 separation examination.  In this 
regard, treatment records surrounding the Veteran's 1992 
right hip arthroplasty only noted a one year history of hip 
pain and the Veteran denied having any hip trauma.  Likewise, 
the Board finds it significant that 1995 medical records 
surrounding his treatment for left knee arthritis record the 
Veteran's claim of having only a ten year history of pain and 
arthritis.  The Board also finds it significant that the 
Veteran did not refer to any of these disabilities when he 
submitted his earlier claims to VA in 1970, 1972, 1979, 1983, 
1984, and 1991.  If he did have problems with hip and knee 
disabilities since his in-service injury, it would appear 
only logical that he would claim such disabilities at those 
times.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (the 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  Therefore, 
entitlement to service connection for bilateral hip and knee 
disabilities based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's bilateral hip and knee disabilities and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  In fact, the August 1999 VA examiner 
opined after a review of the record on appeal and an 
examination of the claimant that the Veteran is ". . . 
status post residuals from the right hip arthroplasty, 
chondromalacia patellae of both knees, and also possible 
ongoing degenerative joint disease of the left hip.  These 
findings are not related to the superficial shell fragment 
wounds incurred in Vietnam."  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin, supra.  

As to the Veteran and his representative's claims that the 
bilateral hip and knee disabilities were caused by his in-
service injury while in combat in the Republic of Vietnam, 
the Board finds that these disabilities (arthritis, 
chondromalacia, etc. . . ) may not be diagnosed by their 
unique and readily identifiable features and therefore the 
presence of the disorders are a determination "medical in 
nature" and not capable of lay observation.  Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
these disabilities were caused by service not credible.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).   Moreover, the Board places greater 
probative value on the VA medical opinion cited above which 
was only provided after a review of the record on appeal and 
an examination of the claimant.  Evans, supra.

Based on the discussion above, the Board also finds that 
service connection for bilateral hip and knees disabilities 
are not warranted based on the initial documentation of the 
disabilities after service because the weight of the 
competent and credible evidence is against finding a causal 
association or link between the post-service disabilities and 
an established injury, disease, or event of service origin.  
See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for 
manifestations of arthritis in either hip or knee in the 
first post service year. 



As to service connection under 38 C.F.R. § 3.310, the record 
is negative for a medical opinion finding that an already 
service connected disability caused or aggravated any hip or 
knee disability.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.310; 
Allen, supra.  In fact, the August 1999 VA examiner opined 
after a review of the record on appeal and an examination of 
the claimant that they were not due to his already service 
connected shell fragment wounds to the lower extremities.  
Moreover, the Board finds that the question of whether or not 
a service connected disability caused or aggravated another 
disability is a determination "medical in nature" and not 
capable of lay observation.  Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that these disabilities 
were caused or aggravated by already service connected 
disabilities not credible.  Routen, supra; see also Bostain, 
supra.   Accordingly, the Board also finds that service 
connection for bilateral hip and knees disabilities are not 
warranted based on it being secondary to an already service 
connected disability because the weight of the competent and 
credible evidence is against finding such a causal 
association or aggravation.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bilateral hip and knee disabilities on a direct, presumptive, 
and secondary basis despite the fact that the Veteran is a 
combat Veteran and was wounded in combat while serving in the 
Republic of Vietnam.  See 38 U.S.C.A. §§ 1110, 1154; 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
incisional hernias as a result of abdominal surgeries 
performed at the Decatur VA Medical Center between April 1991 
and July 1991, is granted.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for bilateral knee disabilities is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


